Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 07/20/2022. Claims 1-10 and 15-20 are allowed. Claims 11-14 and 21-24 are cancelled by applicant. The previous 102 and 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance

 Claims 1 and 15 are allowable. The restriction requirement between sub-species Group 3 (claims 9 and 16) and sub-species Group 4 (claims 10 and 19), as set forth in the Office action mailed on 10/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/21/2021 is withdrawn. Claims 10-19, directed to a retention pad that includes a vacuum pad that provides a vacuum force when the substrate is restrained are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-10 and 15-20  are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having the allowable subject matter that was placed into the claims detailing the device and method for retaining a substrate with the device, specifically wherein the device comprises a plurality of arms and a stem, and wherein the plurality of arms are directly coupled to the stem. 
The closest prior art of Breingan (US Patent No. 10,559,488) teaches a device (Figures 1-10 element 100) comprising a stem connected to actuators (element 325) in order to actuate the plurality of arms (element 300/400). However, the above reference has the actuators in between the stem and plurality of arms, thus would have not been obvious to rearrange the arms to be directly coupled to the stem and would make the device inoperable without the actuators.
The closest prior art of Borowicz (US Pub. No. 2019/0247983) teaches it was known in the art to have a device (element 100) comprising a suction pad (element 105) disposed on the stem (element 204) and a plurality of arms (element 108/109) that radially actuate (see figure 2). However, the above reference has the suction pad in between the stem and plurality of arms, thus would have not been obvious to rearrange the arms to be directly coupled to the stem and would make the device inoperable without the suction pad.
The closest prior art of LaBrie (US Patent no. 10,811,299) teaches it was known in the art to have a device (element 100) comprising a body (element 104) having a plurality of arms (element 120) radially extending, and a chuck spindle (element 106). However, the above reference does not discloses a stem and wherein the plurality of arms are directly coupled to the stem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/01/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 2, 2022